ICJ_178_ApplicationGenocideConvention_GMB_MMR_2020-01-23_ORD_02_NA_00_FR.txt.         COUR INTERNATIONALE DE JUSTICE


            RECUEIL DES ARRÊTS,
     AVIS CONSULTATIFS ET ORDONNANCES


   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
           (GAMBIE c. MYANMAR)


       ORDONNANCE DU 23 JANVIER 2020




               2020
        INTERNATIONAL COURT OF JUSTICE


          REPORTS OF JUDGMENTS,
       ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
         (THE GAMBIA v. MYANMAR)


          ORDER OF 23 JANUARY 2020

                         Mode oﬃciel de citation :
      Application de la convention pour la prévention et la répression
               du crime de génocide (Gambie c. Myanmar),
                      ordonnance du 23 janvier 2020,
                         C.I.J. Recueil 2020, p. 69




                             Oﬃcial citation :
      Application of the Convention on the Prevention and Punishment
           of the Crime of Genocide (The Gambia v. Myanmar),
                         Order of 23 January 2020,
                         I.C.J. Reports 2020, p. 69




                                             No de vente:
ISSN 0074-4441
ISBN 978-92-1-003839-3
                                             Sales number    1181

                               23 JANVIER 2020

                               ORDONNANCE




   APPLICATION DE LA CONVENTION
POUR LA PRÉVENTION ET LA RÉPRESSION
       DU CRIME DE GÉNOCIDE
       (GAMBIE c. MYANMAR)




  APPLICATION OF THE CONVENTION
ON THE PREVENTION AND PUNISHMENT
     OF THE CRIME OF GENOCIDE
     (THE GAMBIA v. MYANMAR)




                             23 JANUARY 2020

                                  ORDER

               69




                              COUR INTERNATIONALE DE JUSTICE

   2020                                       ANNÉE 2020
 23 janvier
Rôle général
  no 178                                     23 janvier 2020

                      APPLICATION DE LA CONVENTION
                   POUR LA PRÉVENTION ET LA RÉPRESSION
                          DU CRIME DE GÉNOCIDE
                                       (GAMBIE c. MYANMAR)




                                            ORDONNANCE


               Présents : M. Yusuf, président ; Mme Xue, vice-présidente ; MM. Tomka,
                          Abraham, Bennouna, Cançado Trindade, Mme Donoghue,
                          MM. Gaja, Bhandari, Robinson, Crawford, Gevorgian,
                          Salam, Iwasawa, juges ; Mme Pillay, M. Kress, juges ad hoc ;
                          M. Gautier, greffier.


                   La Cour internationale de Justice,
                 Ainsi composée,
                 Après délibéré en chambre du conseil,
                 Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, para-
               graphe 1, et 48 de son Règlement,
                 Vu la requête enregistrée au Greﬀe de la Cour le 11 novembre 2019,
               par laquelle la République de Gambie a introduit une instance contre la
               République de l’Union du Myanmar à raison de violations alléguées de la
               convention pour la prévention et la répression du crime de génocide,

                  Vu la demande en indication de mesures conservatoires présentée par la
               République de Gambie le 11 novembre 2019 et l’ordonnance par laquelle
               la Cour a indiqué certaines mesures conservatoires le 23 janvier 2020 ;


               4

70          application de convention génocide (ord. 23 I 20)

   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les représentants des Parties le 11 décembre 2019 en applica-
tion de l’article 31 du Règlement, la République de Gambie a indiqué
qu’elle demandait à disposer d’un délai de neuf mois, à compter de la date
de l’ordonnance de ﬁxation des délais, pour la préparation de
son mémoire ; et que la République de l’Union du Myanmar a indiqué
souhaiter disposer d’un délai similaire pour la préparation de son contre-
mémoire ;
   Compte tenu des circonstances exceptionnelles de l’aﬀaire et de sa gra-
vité,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire de la République de Gambie, le 23 juillet 2020 ;
  Pour le contre-mémoire de la République de l’Union du Myanmar, le
25 janvier 2021 ;
    Réserve la suite de la procédure.

   Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, à La Haye, le vingt-trois janvier deux mille vingt, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Gambie et au Gouvernement de la République de l’Union du Myanmar.

                                                     Le président,
                                        (Signé) Abdulqawi Ahmed Yusuf.
                                                      Le greﬃer,
                                           (Signé) Philippe Gautier.




5

